     Case 4:18-cv-00315-WS-MJF Document 120 Filed 10/26/20 Page 1 of 2



                                                                           Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




ALBERT T. OWENS, JR.,

      Plaintiff,

v.                                                        4:18cv315–WS/MJF

R. OLIVER, et al.,

      Defendants.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 118) docketed September 23, 2020. The magistrate judge recommends that

Defendant Officer J.P. Robinson be dismissed from this action without prejudice

pursuant to Fed. R. Civ. P. 4(m). No objections have been filed to the report and

recommendation.

      The court has reviewed the record and has determined that the magistrate

judge's report and recommendation should be adopted. Accordingly, it is

ORDERED:
     Case 4:18-cv-00315-WS-MJF Document 120 Filed 10/26/20 Page 2 of 2



                                                                           Page 2 of 2


      1. The magistrate judge’s report and recommendation (ECF No. 118) is

hereby ADOPTED and incorporated by reference in this order.

      2. Defendant Officer J.P. Robinson is DISMISSED from this action without

prejudice pursuant to Fed. R. Civ. P. 4(m).

      3. The clerk shall note on the docker that Officer J.P. Robinson has been

dismissed from the action.

      DONE AND ORDERED this            26th    day of    October     , 2020.




                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
